UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2385


RAMONA CLAIRE OSBORN; JOHN HENRY OSBORN, II; ROBERTA LYNN
OSBORN,

                Plaintiffs - Appellants,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cv-02159-RDB)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ramona Claire Osborn, John Henry Osborn, II, and Roberta Lynn
Osborn, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ramona     Claire    Osborn,      John    Henry     Osborn,    II,    and

Roberta Lynn Osborn appeal the district court’s order denying

relief on their civil complaint.              We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                Osborn v. United States,

No. 1:13-cv-02159-RDB (D. Md. Sept. 30, 2013).                 We dispense with

oral   argument     because    the    facts    and    legal     contentions      are

adequately    presented   in    the    materials      before    this     court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        2